DETAILED ACTION
The following is a Final office action in response to communications received on 11/27/2020.  Claims 1 and 5 have been amended.  Currently, claims 1-5 are pending and examined below. 

Response to Amendment
Applicant’s amendments to the claims are not sufficient to overcome the Claim Objections set forth in the office action dated 5/27/2020.

Claim Objections
Claims 2-4 are objected to because of the following informalities:  The preambles of the claims are not consistent with the preamble of claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 5 recite the limitation of a building material being “non-stranded”.  However, there does not appear to be sufficient support for this limitation in Applicant’s disclosure. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claims 1-5, the scope of the claims is unclear because the applicant claims in claim 1 that the building material is non-stranded, but then goes on to say it is a tri-axial weave.  How can something be woven without strands?  This is not disclosed, and it is not clear to the examiner how this could be.  The examiner will examine the claims in light of the disclosure and drawings until further clarification is provided.  


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dow (U.S. Patent No. 3,446,251).
Regarding claims 1 and 5, Dow discloses that it is known to have a non-stranded material (“one or more strands” ,Abstract) that is capable of being used in building or three dimensional applications (Col. 2, lines 4-21) that comprised of a tri-axial weave (Fig. 1) and at least one axis that had a 2-2 configuration (Fig. 5), but does not necessarily disclose all three axis having a 2-2 configuration.  However, Dow teaches that it would be apparent that any alternations involving one-by-one or any other specific numbers whether regular or irregular may be by substituted (Col. 7, lines 1-8).  It would have been obvious to one having ordinary skill in the art at the time the invention was claimed to have had a tri-axial weave that comprised of two or more alterations along each axis as such configurations are commonly known to help increase the durability and strength of the material.  Finally, if the examiner contends that if their tri-axial weave is non-stranded, then Dow’s tri-axial weave is non-stranded.
Regarding claim 2, Dow discloses the woven members having circular cross sections (Fig. 1, Col. 3, lines 12-15).
Regarding claim 3, Dow discloses that the intersections of the woven members are secured with contact forces (interlocking of courses; Col. 2 lines 40-67).
Regarding claim 4, Dow discloses the intersections of the woven members are secured with friction at least to a degree (interlocking of courses; Col. 2 lines 40-67).  

Response to Arguments
Applicant's arguments filed 11/27/2020 have been fully considered but they are not persuasive.   Applicant argues that Dow teaches flexible fabrics which are non-stranded materials as newly claimed.
In response to Applicant’s argument, Examiner respectfully disagrees.  As set forth in the rejection above, Dow teaches that a fabric material that may comprise of “one or more strands” may be used.  The Examiner considers a singular strand to qualify as being “non-stranded”.  Furthermore, Dow teaches the use of many different types of materials (Col. 2, lines 63-65) that can be used that may not necessarily be stranded.  Therefore, the Examiner maintains that Dow teaches and suggest the invention as claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J BUCKLE JR whose telephone number is (571)270-3739.  The examiner can normally be reached on Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/JAMES J BUCKLE JR/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633